UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 6, 2011 (May 3, 2011) 5V Inc. (Exact name of registrant as specified in its charter) Delaware 000-54175 27-3828846 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 745 E. Valley Blvd. #326 San Gabriel, CA (Address of principal executive offices) (Zip Code) (626) 589-6866 (Registrant’s telephone number, including area code) China Gate Acquisition Corp. 1 (Former name or former address since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4© under the Exchange Act (17 CFR 240.13e -4(c)) Item5.03AMENDMENTS TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR. China Gate Acquisition Corp. 1 (the “Company”) changed its name from “China Gate Acquisition Corp. 1” to “5V Inc.” by filing a Certificate of Ownership and Merger with the Office of Secretary of State of Delawareon May 3, 2011. The Certificate of Ownership and Merger is attached hereto as Exhibit3.1.The name change was effected by merging 5V Inc., a wholly-owned subsidiary of the Company, with and into the Company, pursuant to which the Company survived but adopted the name of the subsidiary (the “Merger”). The Merger and the resulting change of the Company’s name were approved by the unanimous written consent of the Company’s board of directors on May 3, 2011. Item 9.01FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits:The following exhibits are filed as part of this report: Exhibit Number Description Certificate of Ownership and Merger filed with theOffice of Secretary of State of Delawareon May 3, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 5V INC. Date: May 6, 2011 By: /s/Chi Wu Chi Wu President
